                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 THE PICTSWEET COMPANY,                           )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       Case No. 3:19-cv-00722
                                                  )       Judge Aleta A. Trauger
R.D. OFFUTT FARMS CO. et al.,                     )
                                                  )
     Defendants.                                  )


                                       MEMORANDUM

       Plaintiff The Pictsweet Company (“Pictsweet”) initiated this lawsuit by filing a complaint

in state court in 2018, which it dismissed and then refiled in July 2019. (Compl., Doc. No. 1-4; see

also Doc. No. 104 ¶ 102).) The defendants removed the case to federal court on the basis of

diversity jurisdiction on August 19, 2019. (Doc. No. 1.) The plaintiff subsequently amended the

Complaint twice, the first time to modify the allegations relating to jurisdiction and venue and to

add a federal cause of action under the Lanham Act (see Motion to Amend, Doc. No. 38; First Am.

Compl., Doc. No. 41), and the second time to add two new defendants and new factual allegations

in support of its claims (see Motion to Amend, Doc. No. 101; Second Am. Compl., Doc. No. 104).

The Second Amended Complaint (“SAC”) asserts thirteen counts against five defendants: R.D.

Offutt Company (“RDO North Dakota”), R.D. Offutt Farms Co. (“RDO Farms”), R.D. Offutt

Company – Northwest (“RDO Northwest”) (collectively with RDO North Dakota and RDO

Farms, the “RDO defendants”), Northwest Frozen, LLC (“Northwest Frozen”); and CRF Frozen

Foods, LLC (“CRF”).




  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 1 of 45 PageID #: 3868
                                                                                                 2


         Now before the court are the RDO defendants’ and Northwest Frozen’s Motion to Dismiss

under Rule 12(b)(6) (Doc. No. 111), which CRF joins in part (see Doc. No. 112), and Pictsweet’s

Motion to Strike Exhibit 1 to the Motion to Dismiss (Doc. No. 125). In its Response to the Motion

to Dismiss, Pictsweet expressly “agrees” to the dismissal of Count Thirteen of the SAC, for

intentional interference with business relations against the RDO defendants, and to the dismissal

of all claims against Northwest Frozen, thus obviating the need for any discussion of the arguments

in Parts II and III of the Memorandum in Support of the Motion to Dismiss. (Doc. No. 124, at 5.)

Otherwise, Pictsweet opposes dismissal of any of its other claims. The RDO defendants filed a

Reply in support of their Motion to Dismiss. (Doc. No. 129.) The plaintiff, with permission, filed

a Sur-Reply in further opposition to the Motion to Dismiss. (Doc. No. 134.)

         Pictsweet filed its Motion to Strike separately, arguing that the copy of a 2013 Asset

Purchase Agreement attached as an exhibit to the RDO defendants’ motion should be stricken,

because it is not referenced in the SAC and is outside the scope of the pleadings. The RDO

defendants filed a Response in Opposition to the Motion to Strike. (Doc. No. 130.)

         For the reasons set forth herein, the Motion to Strike will be denied, and the Motion to

Dismiss will be granted in part and denied in part.

I.       FACTS AS ALLEGED IN THE SECOND AMENDED COMPLAINT

         A.     The Parties

         Defendant RDO North Dakota is a North Dakota corporation whose principal place of

business is in North Dakota. It began operating as a holding company in February or March 2016.

(SAC, Doc. No. 104 ¶ 3.) RDO Farms is a Minnesota corporation whose principal place of business

is in Fargo, North Dakota. (Id. ¶ 2.) RDO Northwest is an Oregon corporation with its principal

place of business in Boardman, Oregon. (Id. ¶ 4.) RDO Northwest is the “wholly owned and

controlled subsidiary of RDO Farms and/or RDO North Dakota.” (Id.) Defendant CRF is a



     Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 2 of 45 PageID #: 3869
                                                                                                  3


Delaware limited liability company with its headquarters in Pasco, Washington. (Id. ¶ 5.) It is

alleged to be a “wholly owned and controlled subsidiary of RDO Farms, RDO Northwest and/or

RDO North Dakota.” (Id.) CRF, at all relevant times, was in the business of “producing, preparing,

processing and selling frozen vegetables to frozen vegetable producers, processers, repackers,

distributors and wholesale and retail re-sellers, including Pictsweet, for human consumption.” (Id.)

       Plaintiff Pictsweet is a Delaware corporation with its principal place of business in Bells,

Tennessee. It is engaged in the business of “producing, packaging, distributing and selling frozen

vegetables” to various wholesale and resale customers, including grocery store operators such as

The Kroger Co. (“Kroger”). (Id. ¶ 1.)

       B.      Pictsweet’s Contractual Relationship with CRF

       Prior to engaging in a contractual relationship with CRF, Pictsweet, for many years, bought

frozen vegetables from Bybee Foods, LLC (“Bybee”), which operated out of a facility located in

Pasco, Washington (the “Pasco facility”). (Id. ¶ 27.) Pictsweet and Bybee entered into a Supply

Agreement in 2009, pursuant to which Pictsweet bought frozen vegetables from Bybee. Bybee

warranted that any product sold by it would be “wholesome, merchantable and fit for human

consumption,” and both parties agreed to notify the other if they became aware of any “action by

any federal, state or local authority or regulatory agency that relates to the quality or

merchantability of Product” or of any contamination or adulteration of the product. (Id. ¶ 29.) The

2009 Supply Agreement was accompanied by a Continuing Product Guaranty, pursuant to which

Bybee guaranteed the quality of its products. It provided subsequent Continuing Product

Guaranties in 2012 and 2013. (Id. ¶ 30.) In accordance with the Continuing Product Guaranties,

each of the purchase orders used by Pictsweet included “representations and warranties providing

that Bybee would conduct pathogen testing on all finished products,” making Bybee contractually

obligated to test and analyze its products to ensure that they were not contaminated or adulterated



  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 3 of 45 PageID #: 3870
                                                                                                   4


and were safe, wholesome, and fit for human consumption. (Id. ¶¶ 32–33.) While Pictsweet was

engaged in business with Bybee, Pictsweet had no known instances of contamination of its

products by the bacterium Listeria monocytogenes (“Listeria”). (Id. ¶ 28.)

       In May 2013, RDO Northwest and CRF entered into a Lease, Sublease and Option

Agreement with Bybee (“Lease”), pursuant to which RDO Northwest and CRF assumed

responsibility for the Pasco facility that Bybee had been leasing, with an option to purchase it, and

also assumed Bybee’s obligations to Pictsweet under the 2009 Supply Agreement. In November

2014, RDO Northwest and CRF entered into an Asset Purchase Agreement with Bybee, pursuant

to which Bybee sold the Pasco facility and transferred the 2009 Supply Agreement to RDO

Northwest and CRF. (Id. ¶¶ 35–37.) Pictsweet alleges “upon information and belief” that RDO

Farms directed and authorized the lease and subsequent purchase of Bybee’s assets by RDO

Northwest and CRF. (Id. ¶ 36.)

       Bybee’s transfer of the 2009 Supply Agreement to CRF and RDO Northwest required

Pictsweet’s consent. (Id. ¶ 37.) Pictsweet gave its consent, based on its “reliance on numerous oral

and written assurances by RDO Northwest, CRF and/or RDO Farms that CRF would fully perform

Bybee’s obligations under the terms of the 2009 Supply Agreement and any purchase orders issued

by Pictsweet thereunder” and based on “oral and written assurances of RDO Northwest, CRF

and/or RDO Farms that Pictsweet—through CRF—effectively would be doing business with RDO

Farms, which was well known in the industry.” (Id. ¶ 37.)

       Although it claims to have received these “assurances” from “RDO Northwest, CRF and/or

RDO Farms” (id.), Pictsweet identifies these “numerous oral and written assurances” as follows:

       1) a May 6, 2013 email from Kevin Sund of CRF (and RDO Northwest and RDO
       Farms as its alter egos) to all customers, including Rick Holdren of Pictsweet,
       stating “as of May 3rd, the R.D. Offutt Co. (CRF Frozen Foods, LLC) acquisition
       of Bybee Foods is Complete!” In this same email, Kevin Sund of CRF (and RDO




  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 4 of 45 PageID #: 3871
                                                                                                 5


        Northwest and RDO Farms, as its alter egos) also represented to Rick Holdren of
        Pictsweet that the acquisition of Bybee was a purchase of assets by “R.D. Offutt
        Company,” omitting the truth that it was, in fact, a lease of Bybee’s assets by RDO
        Northwest and CRF (and RDO Farms as their alter ego) with an option to buy and,
        thus the acquisition was not complete. Further, RDO Northwest and CRF (and RDO
        Farm as their alter ego) had approximately a year and a half to exercise the option
        to terminate the lease and/or the option to purchase, with RDO Farms having the
        sole discretion and control over their decision to exercise those options or not; 2) a
        May 20, 2013 email from Kevin Sund of CRF (and RDO Northwest and RDO
        Farms as its alter egos) noting that “CRF acknowledges and accepts” Pictsweet’s
        open and outstanding Purchase Orders with Bybee which “were written in the
        spirit” of the 2009 Supply Agreement; and 3) a conversation between Kevin Sund
        on behalf of CRF, RDO Northwest and/or RDO Farms and Rick Holdren and Rick
        Thomas of Pictsweet, on or about February 26, 2013, at the AFFI Convention in
        Anaheim, California where Kevin Sund stated that “R.D. Offutt Company” would
        be taking over Bybee. Kevin Sund made this statement at the direction and approval
        of Martin Myers, who is the General Manager of the Western Region of RDO
        Farms and the owner of RDO Northwest. Upon information and belief, in making
        the foregoing assurances, Kevin Sund was acting at the direction, authorization and
        control of RDO Northwest and RDO Farms.

(Id. ¶ 38.)

        Pictsweet alleges that, by Kevin Sund’s making these representations, CRF—and RDO

Northwest and RDO Farms as its alter egos—assumed responsibility for the entire contractual

relationship between Bybee and Pictsweet, including obligations for purchase orders issued by

Pictsweet in 2014 and 2015. (Id. ¶¶ 40–42.) 1

        C.     Listeria Contamination

        Shortly after CRF took over Bybee’s business operations, CRF and the RDO defendants

became aware that vegetable products processed at CRF’s Pasco facility had tested positive for

Listeria or “exceeded an IEH 2 Process Control Test (‘PCT’) value of 9,” meaning that they knew


        1
        Pictsweet explains that it purchased bulk frozen vegetables from CRF, which it then
mixed with frozen vegetable products purchased from other suppliers, repackaged, and sold to its
own customers under Pictsweet’s branded lines or under the private label brands of Pictsweet’s
customers such as Kroger’s “Kroger®” brand of frozen vegetable products. (Doc. No. 104 ¶ 42.)
        2
         Pictsweet does not indicate what the initials “IEH” signify. This may be the name of the
“outside microbiological testing laboratory” referenced in paragraph 92 of the SAC.



  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 5 of 45 PageID #: 3872
                                                                                                    6


the products were “adulterated,” and they affirmatively chose not to notify Pictsweet of the

Listeria-positive test results. (Id. ¶¶ 43–45.) Instead, CRF continued selling frozen food products

to Pictsweet. (Id. ¶ 44.)

        More specifically, the plaintiff alleges that: (1) by June 2013, tests performed by an outside

microbiological testing laboratory engaged by CRF found that frozen green peas processed at

CRF’s Pasco facility were positive for Listeria; (2) during 2013 generally, numerous lots of CRF

finished product tested positive for Listeria; (3) on or before March 2014, CRF had received

positive Listeria tests on at least 164 lots of frozen vegetables product; (4) on or before March 9,

2015, CRF received positive Listeria test results on numerous lots of its product; (5) from May to

December 2015, CRF received numerous positive test results for Listeria on “environmental

swabs” taken from CRF’s Pasco facility”; and (6) RDO Northwest and RDO Farms were aware of

each of these test results. (Id. ¶ 92.)

        In addition, CRF and the RDO defendants failed to notify Pictsweet that CRF engaged in

a product delivery protocol pursuant to which CRF, instead of destroying product known to have

tested positive for Listeria contamination or to have a PCT score in excess of 9, intentionally

delivered the product to Pictsweet and other customers “whose contracts did not specifically ask

for finished product pathogen testing,” without informing these customers that they were receiving

“adulterated” products. (Id. ¶ 45.) CRF and the RDO defendants failed to notify Pictsweet of this

protocol. Pictsweet asserts that the RDO defendants “were contemporaneously aware of, ratified,

engaged or participated in and/or caused CRF to utilize this product delivery protocol and

distribution of [Listeria] contaminated and ‘adulterated’ products.” (Id. ¶ 46.)

        In April 2013, Pictsweet and Bybee entered into purchase orders pursuant to which Bybee

agreed to sell and Pictsweet agreed to buy millions of pounds of frozen bulk green peas. Bybee




  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 6 of 45 PageID #: 3873
                                                                                                  7


assigned these purchase orders to CRF when CRF acquired Bybee, and Pictsweet consented to the

assignment. Despite CRF’s knowledge that its product had tested positive for Listeria, CRF and

Pictsweet entered into additional purchase orders in April 2014 and August 2015 for the purchase

of frozen bulk green peas and frozen bulk green beans. (Id. ¶¶ 75–79.) Each of these purchase

orders contained express warranties by CRF regarding the products’ wholesomeness and fitness

for human consumption, language regarding the seller’s obligation to notify the buyer (Pictsweet)

of any “significant issues” relating to the products, and indemnification provisions requiring CRF

to indemnify Pictsweet for any claims against it relating to injury caused by the products. (Id. ¶

81.) CRF was also required to maintain liability insurance. (Id.) Pictsweet relied on CRF’s

representations and warranties to enter into other purchase orders for other products. (Id. ¶¶ 83–

84.)

        In reliance on the promises, representations, and warranties by CRF and RDO Northwest,

Pictsweet continued to do business with CRF and purchased other products from CRF during the

same time frame. As part of its business operations, Pictsweet purchased green beans and green

peas from CRF and packaged them, including by mixing them with Pictsweet’s other frozen

vegetable products, which Pictsweet then sold to its own customers, including Kroger, which

customers then sold the products at retail to consumers for human consumption. (Id. ¶¶ 83, 84.)

CRF anticipated these uses and knew that its products would be consumed by individuals without

further processing by Pictsweet, aside from packaging. (Id. ¶¶ 85–86.) And it and the RDO

defendants knew “or should have known” at the time CRF delivered frozen peas and green beans

to Pictsweet that the products were adulterated, not merchantable, and could be subject to a recall.

(Id. ¶ 93.)




  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 7 of 45 PageID #: 3874
                                                                                                      8


        In March or April 2016, the CDC and the FDA began investigating reported instances of

illnesses related to Listeria in various parts of the United States and soon determined that the strains

of Listeria causing illness were “closely related to strains” of Listeria detected in vegetables

processed at CRF’s Pasco facility. (Id. ¶ 87.) CRF thereafter issued two voluntary nationwide

recalls of its frozen vegetable products. The first recall impacted only eleven food products, none

of which implicated Pictsweet. The second recall “impacted 432 products and included Pictsweet

products.” (Id. ¶ 88.) However, according to Pictsweet, the “second recall,” for undisclosed

reasons, also included products that were not contaminated and did not violate “any contractual

obligation [CRF] had with Pictsweet.” (Id.) CRF knew, however, that, once it issued a recall of

products it had sold to Pictsweet, Pictsweet would be required to issue its own recall, “which would

communicate to Pictsweet’s customers that the product Pictsweet had delivered was contaminated

and not merchantable,” even if the product, in fact, was not contaminated and was fit for human

consumption. (Id.) CRF’s recall involved a total of 720,128 pounds of green peas delivered to

Pictsweet in 2014, for which Pictsweet had paid $331,185.47, and 3,508,264 pounds of frozen

green beans delivered to Pictsweet from 2014 through 2016, for which Pictsweet had paid

$1,409,943.50. (Id.) Because of CRF’s recall, Pictsweet, as required by law, issued its own recall

of products that either contained or could contain CRF green beans and green peas. Pictsweet’s

customers, including Kroger, were then required to issue their own recalls. (Id.)

        D.      Alter Ego Liability

        As previously indicated, Pictsweet does not seek simply to hold CRF liable for breach of

contracts and warranties relating to Pictsweet’s purchase of contaminated or potentially

contaminated products and the subsequent recalls. Instead, it also seeks to hold all of the RDO




  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 8 of 45 PageID #: 3875
                                                                                                    9


defendants liable as well, based on an alter ego theory of liability. 3 In support of that theory, the

plaintiff alleges very broadly that RDO Farms and/or RDO North Dakota “controlled and control

RDO Northwest’s business affairs and . . . operations,” including “RDO Northwest’s control over

CRF,” and “had knowledge of, ratified, engaged or participated in, or caused RDO Northwest to

commit the acts and omissions of RDO Northwest” as alleged in the SAC, “as well as those acts

or omission of CRF which RDO Northwest had knowledge of, ratified, engaged in and/or

participated in.” (Id. ¶ 6.) RDO Northwest owned a 97.5 percent membership interest in CRF, and

Martin Myers held a 2.6 percent membership interest in CRF. 4 Myers is also the General Manager

of Farming Operations for “the Western Region of ‘R.D. Offutt Company,” and any and all actions

taken by him . . . was [sic] done on behalf of RDO Farms and/or RDO North Dakota.” (Id. ¶ 7.)

The plaintiff further alleges that, “[a]t all relevant times, RDO Farms, RDO North Dakota and/or

RDO Northwest controlled CRF’s business affairs and its operations, including CRF’s acts and

omissions alleged herein. These companies had knowledge of, ratified, engaged or participated in,

or caused CRF to commit, the acts and omissions of CRF alleged herein.” (Id. ¶ 7.)

       The plaintiff contends that the RDO defendants were all “alter egos of CRF,” exercised

complete dominion over CRF’s finances, business practices, regulators’ access to records of

pathogen testing results, and CRF’s obligations to its customers. (Id. ¶¶ 53, 54.) The RDO

defendants allegedly used CRF to “work an injustice and perpetrate a fraud” regarding the Listeria-

positive test results and “adulterated” food products, which were concealed from regulators, the


       3
        Although the factual allegations are somewhat vague on this point, under Count One of
the SAC, Pictsweet clearly states that it entered into “valid and enforceable contracts” with CRF.
(Doc. No. 104 ¶ 107.) It does not appear to be attempting to state contract-based claims against
RDO Northwest directly (as opposed to indirectly, by way of its alter ego theory).
       4
        The SAC also asserts both that RDO Farms is the parent corporation of RDO Northwest
and CRF (id. ¶ 9) and that RDO North Dakota is and was the “holding company and majority
shareholder” of RDO Farms, RDO Northwest, and CRF. (Doc. No. 104 ¶ 10.)



  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 9 of 45 PageID #: 3876
                                                                                                  10


public, and customers in order to allow CRF to continue conducting business as usual and

maximizing profits for the “joint enterprise” among it and the RDO defendants. (Id. ¶ 56.)

        In support of the existence of this “joint enterprise,” the plaintiff alleges that RDO Farms:

        •     Served as a co-borrower and guarantor of CRF’s line of credit and loan with
              Wells Fargo Bank, N.A. because CRF possessed no independent credit rating;

        •     Caused other R.D. Offutt-related entities, without remuneration, to guaranty
              loans made in the name of CRF and/or to lend money from their own lines of
              credit to CRF without charging interest for said loans;

        •     Included CRF as a “Named Insured” per its ”Broad Form Named Insured”
              Endorsement to its insurance policy with Zurich American Insurance Company;

        •     Maintained an excess insurance policy triggered upon the exhaustion of CRF’s
              underlying insurance policy (or policies);

        •     Utilized a shared computer server with CRF (along with RDO North Dakota
              and RDO Northwest) with common access;

        •     Employed the same Chief Financial Officer and Human Resources personnel
              as CRF (along with RDO North Dakota and RDO Northwest);

        •     Provided employment benefits and pension plans under the same umbrella
              entity named “R.D. Offutt Company” as CRF (along with RDO North Dakota
              and RDO Northwest);

        •     Utilized the same Fargo, North Dakota office address location as CRF (along
              with RDO North Dakota and RDO Northwest);

        •     Employed the same Fargo-based personnel to obtain and maintain insurance
              policies as CRF (along with RDO North Dakota and RDO Northwest); and

        •     Utilized and maintained the same administrative policies and procedures as
              CRF (along with RDO North Dakota and RDO Northwest).

(Id. ¶ 56.)

        In addition, the RDO defendants allegedly knew that Pictsweet was a customer of CRF and

knew about the 2009 Supply Agreement, the purchase orders and Continuing Product Guaranty

that were subject to the 2009 Supply Agreement, and CRF’s contractual obligations to Pictsweet,




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 10 of 45 PageID #: 3877
                                                                                                   11


including the express and implied warranties of merchantability of the products it sold to Pictsweet.

(Id. ¶ 58.)

        Pictsweet alleges that CRF was required to obtain approval from RDO Farms for any

capital improvements. Beginning in 2013, CRF began requesting food safety capital improvements

to its facility in Pasco, Washington. (Id. ¶ 61.) Even though the RDO defendants purportedly knew

by then about CRF’s positive Listeria tests and other problems, they “failed to install corrective

capital improvements” and either directed or caused CRF to use the product delivery protocol

referenced above, pursuant to which CRF delivered adulterated product to Pictsweet and its other

customers that did not require finished-product pathogen testing. (Id. ¶ 63.) Pictsweet alleges that

the RDO defendants caused CRF to deny regulators access to its test results and to fail to provide

notice to its customers about test results, plant conditions, and potential dangers. (Id. ¶¶ 64–65.)

        Upon learning about the CDC and FDA investigation and “impending recall,” the RDO

defendants allegedly acted in their own self-interest and abused their power over CRF by

“dissipating CRF’s assets,” in order to avoid CRF’s having to fulfill its contractual and other

obligations to Pictsweet and CRF’s other customers. (Id. ¶ 67.) They did so by “making

distributions of capital” to the RDO defendants and other affiliated entities, reducing CRF’s equity

by almost $100 million. (Id. ¶ 68.)

        Pictsweet states that it is “informed and believes that RDO Farms and RDO Northwest

liquidated their equity in CRF and transferred all CRF-related assets to RDO North Dakota and/or

other R.D. Offutt-related entities to avoid CRF’s obligations to Pictsweet, to commit a fraud upon

Pictsweet and to cause injury and damages to Pictsweet.” (Id. ¶ 69.) More specifically, on August

30, 2016, Capital VI, LLC, a Nevada limited liability company whose managing member is RDO

Northwest, acquired a deed of trust recorded against CRF’s Pasco facility related to a 2016 $25




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 11 of 45 PageID #: 3878
                                                                                                    12


million loan from Wells Fargo Bank to CRF (the “Pasco deed of trust”). In September 2016,

Capital VI assigned the Pasco deed of trust to Threemile Canyon Farms, LLC, another RDO

Northwest-affiliated entity, in exchange for a $25 million loan from Threemile Canyon Farms to

Capital VI, “presumably to allow Capital VI to pay off CRF’s Wells Fargo loan.” (Id. ¶ 73.) In

July 2017, CRF, at the direction of RDO Northwest, transferred the Pasco facility and property to

Northwest Frozen, LLC (the defendant against which Pictsweet has agreed all claims should be

dismissed), which was formed for the purpose of acquiring the Pasco property and facility. In

March 2018, RDO Northwest announced that the Pasco facility would reopen under a new name,

Simplot RDO, a joint venture between Northwest Frozen, LLC and J.R. Simplot Company. The

transfer of the Pasco facility involved the conveyance of “a deed in lieu of foreclosure,” but CRF

was otherwise paid no consideration in exchange for the Pasco facility. (Id. ¶ 73.)

       Further, besides claiming that the RDO defendants were the alter egos of CRF, Pictsweet

contends that the RDO defendants were each “alter egos of each other,” in that each RDO

defendant was at all times “acting as an agent and/or employee or joint venture of each of the other

defendants, and all times mentioned was acting within the course and scope of said agency and/or

employment and/or joint venture with the full knowledge, permission and consent of each of the

other Defendants. In addition, each of the acts and/or omissions of each Defendant alleged herein

was made known to, and ratified by, each of the other Defendants.” (Id. ¶ 11.) Pictsweet asserts

that the RDO defendants “exercised complete dominion over each other in terms of finances,

policy and business practices with respect to food safety, CRF’s business operations, the handling

of the 2016 food recall, and the dissipation of CRF’s assets to avoid liability such that none of the

entities had a separate mind, will or existence of its own.” (Id. ¶¶ 49, 50.) In support of this arm of

its alter ego theory, Pictsweet alleges that the RDO defendants at all times “held themselves out as




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 12 of 45 PageID #: 3879
                                                                                                    13


the same legal entity” named “R.D. Offutt Company” to “regulators, banks, the general public,

and CRF’s customers, including Pictsweet.” (Id. ¶ 52.) Despite the apparently undisputed fact that

RDO Northwest is an Oregon corporation whose principal place of business is in Boardman,

Oregon, Pictsweet alleges that all three RDO defendants used the same Fargo, North Dakota office

address; shared access to a common computer server; employed the same Chief Financial Officer

and Human Resources personnel; used the “same Fargo-based” advisors to obtain and maintain

insurance policies and to obtain “capital expenditure approval”; used the same administrative

policies and procedures; and provided the same employment benefits and pension plans from an

umbrella entity known as “R.D. Offutt Company.” (Id. ¶ 52.)

       E.      The Coffelt Litigation

       In July 2016, a consumer class action, styled Coffelt v. The Kroger Co., The Pictsweet

Company, CRF Frozen Foods, LLC and DOES 1 through 25, Case No. 5:16-cv-01471, was filed

in the U.S. District Court for the Central District of California. The class action complaint, as later

amended, asserted claims for breach of the implied warranty of merchantability, negligence,

breach of contract, and violation of California state law relating to the plaintiffs’ purchases of

frozen fruits and vegetables from the defendants named in the case. (Doc. No. 104 ¶¶ 98–99.) 5

       In March 2018, through discovery obtained in Coffelt, Pictsweet obtained from the FDA

an Establishment Inspection Report for CRF’s Pasco facility, from which it learned for the first

time that CRF had concealed positive Listeria test results and PCT scores above 9 and that it had


       5
          The claims as set forth in the First Amended Complaint in that case were based on
allegations that the products grown, manufactured, packaged, and distributed by the defendants
were adulterated with Listeria. See 1st Am. Compl. ¶¶ 13–24, Coffelt v. The Kroger Co., No. 5:16-
cv-01471 (C.D. Cal. Oct. 7, 2016), ECF No. 26. The Coffelt litigation was resolved on summary
judgment in favor of the defendants on August 17, 2018, based on the plaintiff’s lack of standing.
Coffelt v. The Kroger Co., No. EDCV 16-1471 JGB (KKx), 2018 WL 6004543 (C.D. Cal. Aug.
17, 2018).



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 13 of 45 PageID #: 3880
                                                                                                      14


engaged in a protocol pursuant to which it redirected and shipped product that it knew was

contaminated to Pictsweet and other customers that did not require finished-product pathogen

testing. (Id. ¶ 100.) It also learned through discovery conducted in Coffelt that “CRF’s

representations about [Listeria] contaminated products was [sic] inaccurate, and that a large

portion of the frozen green peas and beans CRF had supplied to Pictsweet were not contaminated

by [Listeria].” (Id. ¶ 101 (emphasis in original).) Based on these discoveries, Pictsweet filed in

Tennessee state court its initial lawsuit against CRF, RDO Northwest, and “R.D. Offutt Company”

in June 2018. (Id. ¶ 102.)

        Pictsweet asserts, based on information and belief, that CRF and the RDO defendants knew

that “large portions” of the frozen green peas and green beans products that CRF had sold to

Pictsweet were not contaminated with Listeria, but CRF and the RDO defendants nonetheless

“included those products in [CRF’s] second recall anyway to advance their own self-interests.”

(Id. ¶ 103.) CRF thus “intentionally misinformed Pictsweet regarding the contaminated nature of

the frozen green peas and green beans it had purchased from CRF,” and the other RDO defendants

were “aware of, ratified, engaged or participated in or caused CRF” to commit these purported

misrepresentations to Pictsweet. (Id. ¶¶ 104, 105.)

II.     MOTION TO STRIKE

        With their Motion to Dismiss, the RDO defendants filed a copy of the May 2, 2013 Asset

Purchase Agreement (“2013 APA”) executed by and among CRF as “Purchaser,” RDO Northwest

as “Majority Holder,” and Bybee as “Seller.” (Doc. No. 111-2.) The 2013 APA documents Bybee’s

sale of “certain assets . . . relating to or used in the processing, packaging, repackaging, distribution

and sale of organic and conventional frozen vegetables (the ‘Business’)” to CRF, including

Accounts Receivable, inventory, finished goods, raw materials, packaging, seed, supplies, and

Assigned Contracts. (Doc. No. 111-2, at 6, 14, 16.) In addition, the parties agreed that, at Closing,



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 14 of 45 PageID #: 3881
                                                                                               15


Purchaser would enter into a five-year Lease, with purchase option, for the Real Property and

Improvements, owned and leased equipment, and Intellectual Property of the Business (“Operating

Assets”) as identified in the 2013 APA. (Doc. No. 11-2, at 20.)

       In their Memorandum in Support of the Motion to Dismiss, the RDO defendants recited,

in the “Background” section, that CRF and RDO Northwest had entered into the 2013 APA with

Bybee; that they, at the same time, executed the Lease, Sublease, and Option Agreement referenced

therein; and that they later exercised their option under the Lease to purchase the Pasco Facility

from Bybee.” (Doc. No. 111-1, at 3 (citing Doc. No. 104 ¶¶ 35, 36 6).) In a footnote, the RDO

defendants state that the 2013 APA is attached as an exhibit to their filing and that “[d]ocuments

referred to in the pleadings and integral to the claims may be considered on a motion to dismiss.”

(Doc. No. 111-1, at 3 n.1 (citing Comm’l Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327,

335–36 (6th Cir. 2007)).) The Memorandum further asserts that, pursuant to the 2013 APA, CRF

“took assignment of the [2009] Supply Agreement with Pictsweet’s consent.” (Id. at 3 (citing Doc.

No. 104 ¶ 37.) The Memorandum does not contain any additional references to the 2013 APA (or,

indeed, the 2014 APA).

       Pictsweet moves to strike Exhibit 1, the 2013 APA. (Doc. No. 125.) It asserts that the 2013

APA is not referenced in the SAC, that only the 2014 APA is referenced therein, and, therefore,

that the 2013 APA attached as Exhibit 1 to the Motion to Dismiss “should be stricken from the

record in this case unless and until such time as its relevance to the matters pending before the

Court is properly established.” (Doc. No. 125, at 2.) In response, the RDO defendants dispute that


       6
         Paragraph 35 of the SAC states that RDO Northwest and CRF entered into a Lease,
Sublease and Option Agreement with Bybee on May 3, 2013. (Doc. No. 104 ¶ 35.) The next
paragraph of the SAC references a November 2014 APA, pursuant to which RDO Northwest and
CRF exercised their option to purchase the real property and other improvements that were the
subject of the Lease, Sublease and Option Agreement. (Doc. No. 104 ¶ 36.)



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 15 of 45 PageID #: 3882
                                                                                                     16


the 2013 APA is not referenced in the SAC and further argue that the “version of the agreement”

is not actually relevant to the issues raised by the defendants’ Motion to Dismiss. (Doc. No. 130,

at 1.) They attach to their Response the 2014 APA and request that the court either deny the Motion

to Strike on the merits or deny it as moot.

        This motion is an utter waste of the court’s and the parties’ time. As a threshold matter, the

Federal Rules of Civil Procedure do not authorize the “striking” of documents attached to motions

to dismiss. Motions to strike are governed by Rule 12(f), which provides that a court may strike

certain matters “from a pleading.” Fed. R. Civ. P. 12(f) (emphasis added). Neither a motion to

dismiss nor an exhibit attached to it is a “pleading,” as that term is defined by Rule 7(a). On that

basis alone, the Motion to Strike is improper.

        Even if the court construes the Motion to Strike as a motion to exclude evidence under

Rule 12(d), it is without merit. Rule 12(d) provides that “[i]f, on a motion under Rule 12(b)(6) or

12(c), matters outside the pleadings are presented to and not excluded by the court, the motion

must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). The Sixth

Circuit has taken a “liberal view” of matters falling within the pleadings for purposes of Rule

12(d). Armengau v. Cline, 7 F. App’x 336, 334 (6th Cir. 2001). The court may consider “the

Complaint and any exhibits attached thereto, public records, items appearing in the record of the

case and exhibits attached to defendant’s motion to dismiss so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic

Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th

Cir. 2001)). Further, extrinsic materials that “‘fill in the contours and details’ of a complaint,” too,

may be considered without converting the motion to one for summary judgment. Id. (quoting Yeary

v. Goodwill Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th Cir. 1997)).




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 16 of 45 PageID #: 3883
                                                                                                   17


       Under this standard, it is clear that the 2013 APA is not a matter outside the pleadings.

Although the SAC expressly references only the Lease executed on May 3, 2013 and the 2014

APA, the factual allegations in the SAC make it clear that the May 3, 2013 Lease was executed in

conjunction—and accordance—with the 2013 APA, and it was actually the 2013 APA pursuant to

which Bybee assigned to CRF its contracts, including the 2009 Supply Agreement with Pictsweet,

with Pictsweet’s consent. The Lease and the 2014 APA primarily concern the transfer of the real

estate, physical facility, equipment located thereon, and certain intellectual property. (See Doc.

No. 130-1, at 45–59.) The 2013 APA (Doc. No. 111-2), on the other hand, concerns the transfer

of Bybee’s business and operating contracts and, as such, is absolutely central to Pictsweet’s

claims. Reference to it serves only to “fill in the contours and details” of the SAC. Having

conducted substantial discovery in Coffelt, Pictsweet likely knows or should know this.

       Regardless, the 2013 APA is simply not material to the Motion to Dismiss or this court’s

consideration of the parties’ arguments for and against dismissal, except insofar as it confirms the

plaintiff’s allegations regarding the identity of the parties that entered into the transactions with

Bybee. These are the same parties that entered into the 2014 APA, which is expressly referenced

in the SAC. While the plaintiff has not provided a legitimate basis for formally excluding the

exhibit, the court simply has no need to reference the 2013 APA (or the 2014 APA) in its

consideration of the Motion to Dismiss.

       For all these reasons, the Motion to Strike will be denied.

III.   THE MOTION TO DISMISS

       A.      Standard of Review

       In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 17 of 45 PageID #: 3884
                                                                                                         18


471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). “Federal

Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing

that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The court must determine only whether “the

claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can ultimately

prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting Scheuer

v. Rhodes, 416 U.S. 232, 236 (1974)).

        The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. To establish the “facial plausibility” required to

“unlock the doors of discovery,” the plaintiff cannot rely on “legal conclusions” or “[t]hreadbare

recitals of the elements of a cause of action”; instead, the plaintiff must plead “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). “[O]nly a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. at 679; Twombly, 550 U.S. at 556.

According to the Supreme Court, “plausibility” occupies that wide space between “possibility”

and “probability.” Iqbal, 556 U.S. at 678. If a reasonable court can draw the necessary inference

from the factual material stated in the complaint, the plausibility standard has been satisfied.

        B.      Discussion

        The RDO defendants’ basic position is that the SAC fails to state colorable claims against

them, as the plaintiff’s factual allegations are insufficiently specific to establish that they could be

liable, under an alter ego theory of liability, for damages arising from CRF’s sale of Listeria-

contaminated product to Pictsweet and CRF’s later product recalls. They also assert that the claim

that the RDO defendants are alter egos of each other is “nonsensical.” (Doc. No. 111-1, at 15.) The



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 18 of 45 PageID #: 3885
                                                                                                      19


RDO defendants argue that the SAC fails to state direct claims against them for intentional

misrepresentation or fraudulent concealment. In Part V of the Memorandum supporting their

motion, which is joined by CRF, the RDO defendants contend that the statutory and tort claims

are subject to dismissal because they are time-barred, barred by the economic loss doctrine, and,

alternatively, are subject to dismissal under Rule 12(b)(6), as they are not alleged with sufficient

factual support.

                1.      Alter Ego Liability

        The defendants first assert that, because CRF is a Delaware limited liability company,

Delaware law applies to Pictsweet’s alter ego claims. The plaintiff agrees that Delaware law “may

apply to the analysis of whether to pierce CRF’s corporate veil,” but it contends that Minnesota

law applies to determining whether to pierce the corporate veil of RDO Farms, that North Dakota

law applies to determinations of RDO North Dakota’s liability, and Oregon law determines

whether RDO Northwest’s corporate veil can be pierced. (Doc. No. 124, at 7.) Pictsweet further

contends that the threshold for liability in each of these other states is lower than that of Delaware

law when it comes to alter ego liability. (Id.) It also argues, however, that, “because Pictsweet can

satisfy the more specific standards found in Delaware and Tennessee, its alter ego claim should be

allowed to proceed regardless of which state law is applied.” (Id.)

                        a)      Legal Standards for Alter Ego Liability

        It is a general principle of corporate law “deeply ingrained in our economic and legal

systems that a parent corporation . . . is not liable for the acts of its subsidiaries.” United States v.

Bestfoods, 524 U.S. 51, 61 (1998). “In certain situations, however, the corporate veil can be

pierced, as a tool of equity, to disregard the existence of a corporation and impose liability on the

corporation’s individual principals and their personal assets.” Blair v. Infineon Techs. AG, 720 F.

Supp. 2d 462, 469 (D. Del. 2010) (citations omitted).



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 19 of 45 PageID #: 3886
                                                                                                 20


       Pictsweet concedes that, under Tennessee’s choice of law rules, Delaware law applies to

the question of whether CRF’s corporate veil should be pierced, as CRF is a Delaware limited

liability company. Accord Thomas v. Lytle, 104 F. Supp. 2d 906, 927 (M.D. Tenn. 2000)

(“Although the choice of which state’s law is to be applied in a diversity case is determined by the

law of the forum state, the state of incorporation has the greater interest in determining when and

if the corporate veil is to be pierced.” (quoting 1 Fletcher Cyclopedia of Private Corporations §

41.90 (perm. ed. rev. vol. 1999)), aff’d, 52 F. App’x 671 (6th Cir. 2002).

       “To prevail on an alter ego claim under Delaware law, a plaintiff must show (1) that the

organization and the parent company the plaintiff seeks to hold liable for the subsidiary’s actions

“operated as a single economic entity” and (2) that an “overall element of injustice or unfairness

. . . [is] present.” In re Broadstripe, LLC, 444 B.R. 51, 102 (Bankr. D. Del. 2010) (quoting Harper

v. Del. Valley Broadcasters, Inc., 743 F. Supp. 1076, 1085 (D. Del. 1990), aff’d, 932 F.2d 959 (3d

Cir. 1991)). To determine whether two companies operate as a single economic entity, Delaware

courts consider a number of factors, including:

       whether the corporation was adequately capitalized for the corporate undertaking;
       whether the corporation was solvent; whether dividends were paid, corporate
       records kept, officers and directors functioned properly, and other corporate
       formalities were observed; whether the dominant shareholder siphoned corporate
       funds; and whether, in general, the corporation simply functioned as a facade for
       the dominant shareholder.

In re Foxmeyer Corp., 290 B.R. 229, 235 (Bankr. D. Del. 2003) (quoting Harco Nat’l Ins. Co. v.

Green Farms, Inc., CIV. A. No. 1131, 1989 WL 110537 at *4 (Del. Ch. 1989)). “While no single

factor justifies a decision to disregard the corporate entity, some combination of the above is

required, and an overall element of injustice or unfairness must always be present, as well.”

Trevino v. Merscorp, Inc., 583 F. Supp. 2d 521, 528 (D. Del. 2008) (citation and internal quotation

marks omitted).




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 20 of 45 PageID #: 3887
                                                                                                    21


       Regarding the unfairness prong of the test, the plaintiff is not required to establish “fraud

or a sham, strictly speaking,” but “the requisite injustice or unfairness” is, at a minimum,

“something that is similar in nature to fraud or a sham.” Id. at 236 (citations omitted); see also

Mobil Oil Corp. v. Linear Films, Inc., 718 F. Supp. 260, 268 (D. Del. 1989) (“Fraud or something

like it is required.”). Under Delaware law, corporate entities are disregarded only in “exceptional

circumstances,” and the party asking the court to disregard corporate form “bears the burden of

proving that there are substantial reasons for doing so.” Mobil Oil, 718 F. Supp. at 270 (citations

and internal quotation marks omitted).

       To the extent the plaintiff seeks to pierce the corporate veil of successive layers of corporate

parentage—that is, to pierce RDO Northwest’s corporate veil to hold RDO Farms and/or RDO

North Dakota liable for RDO Northwest’s wrongdoing—other states’ laws might be relevant, but

the veil-piercing law of the other jurisdictions to which the plaintiff points (Minnesota, North

Dakota, and Oregon) is not substantially different from that of Delaware. In both Minnesota and

North Dakota, the law on corporate veil piercing largely derives from Victoria Elevator Co. of

Minneapolis v. Meriden Grain Co., 283 N.W.2d 509 (Minn. 1979), which held that, for a veil-

piercing theory to apply, the plaintiff must establish (1) disregard of the corporate entity and (2)

“an element of injustice or fundamental unfairness.” Id. at 512. The factors relevant to the

determination of whether corporate form has been disregarded are similar to those invoked under

Delaware law and include

       insufficient capitalization for purposes of corporate undertaking, failure to observe
       corporate formalities, nonpayment of dividends, insolvency of debtor corporation
       at time of transaction in question, siphoning of funds by dominant shareholder,
       nonfunctioning of other officers and directors, absence of corporate records, and
       existence of corporation as merely facade for individual dealings.




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 21 of 45 PageID #: 3888
                                                                                                     22


Id.; see also Barton v. Moore, 558 N.W.2d 746, 749 (Minn. 1997) (citing Victoria Elevator Co.,

238 N.W.2d at 512); Coughlin Constr. Co., Inc. v. Nu-Tec Indus., Inc., 755 N.W.2d 867, 873 (N.D.

2008) (same).

        Under Oregon law, “challenges to ‘corporate form and its limited liability’ will not be

considered ‘unless it is demonstrated to be an absolute necessity.’” State ex rel. Neidig v. Superior

Nat. Ins. Co., 173 P.3d 123, 131 (Or. 2007) (quoting City of Salem v. H.S.B., 733 P.2d 890, 894

(Or. 1987)). Piercing the corporate veil is appropriate only if the entity whose veil the plaintiff

seeks to pierce is a “a mere ‘instrumentality’ or ‘alter ego’ and where fraud and injustice has [sic]

resulted.” Frontier Recovery, LLC v. Lane Cty., No. 09-6017-TC, 2009 WL 2253726, at *3 (D.

Or. July 24, 2009) (quoting Amfac Foods, Inc. v. Int’l Sys. & Controls Corp., 654 P.2d 1092, 1099

(Or. 1982)). Under Oregon law, to survive a motion to dismiss,

        a plaintiff must plead (and prove) three things to impose liability on a shareholder
        under the alter-ego theory: (1) the shareholder must have actually controlled or
        shared in the actual control of the corporation; (2) the shareholder must have
        engaged in improper conduct in the exercise of control over the corporation; and
        (3) the shareholder’s improper conduct must have caused the plaintiff’s inability to
        obtain an adequate remedy from the corporation.

Id. at *2 (citing Salem Tent & Awning Co. v. Schmidt, 719 P.2d 899, 903 (Or. Ct. App. 1986)).

        The plaintiff asserts that the laws of these states differ from that of Delaware, insofar as

they do not require actual proof of fraud. But, as set forth above, Delaware law does not require

proof of actual fraud either. In other words, under the laws of all of these states, a plaintiff seeking

to pierce the corporate veil must, at a minimum, establish both that the entity whose corporate veil

they seek to pierce and the entities they seek to hold liable disregarded corporate form and

effectively operated as a single economic entity and that they did so in order to perpetrate some

fraud or injustice.




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 22 of 45 PageID #: 3889
                                                                                                   23


                        b)   Whether the SAC Adequately Alleges Facts to Support the
                        RDO Defendants’ Alter Ego Liability for CRF’s Alleged Misdeeds

        Regarding the first prong of the alter ego test under Delaware law, the RDO defendants

assert that the SAC does not allege any specific facts that, if true, would serve to establish that

RDO Farms, RDO North Dakota or RDO Northwest functioned as the alter ego of CRF, despite

Pictsweet’s already having conducted substantial discovery in the Coffelt case. In response,

Pictsweet argues, first, that “the nature and extent of the dominion and control exercised by a

parent company over its subsidiary is a question of fact” that is “not subject to disposition under

Rule 12 on a motion to dismiss.” (Doc. No. 124, at 7 (citing Blair v. Infineon Techs. AG, 720 F.

Supp. 2d 462, 473 (D. Del. 2010)) (emphasis added by the plaintiff).) Based on this rationale, it

asserts that it “need not address” the arguments concerning the “single economic entity” prong in

“significant detail.” (Id.)

        The plaintiff’s reliance on Blair is misplaced. First, “courts routinely consider, and grant,

motions to dismiss for failure to allege facts sufficient to support the imputation of liability on an

alleged alter ego.” In re Washington Mut., Inc., No. 08-12229 MFW, 2010 WL 3238903, at *11

(Bankr. D. Del. Aug. 13, 2010), aff’d, No. BR 08-12229 (MFW), 2017 WL 2256965 (D. Del. May

23, 2017), aff’d, 741 F. App’x 88 (3d Cir. 2018). Blair does not hold to the contrary. The

fundamental question, ultimately, is whether the plaintiff’s pleadings satisfy the plausibility

standard established by the Supreme Court in Iqbal and Twombly. Moreover, the plaintiffs in Blair

brought ERISA claims, and the court there noted that, “[f]or reasons of public policy, the alter ego

standard for piercing the corporate veil is often more lenient for causes of action arising under

ERISA.” 720 F. Supp. 2d at 471.

        Regardless, in this case, while the allegations in the SAC are largely conclusory and overly

general, Pictsweet does allege facts suggesting that several of the factors relevant to the “single




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 23 of 45 PageID #: 3890
                                                                                                    24


economic entity” analysis are present, including inadequate capitalization, insolvency, and the

siphoning of funds. In addition, it alleges that the siphoning of funds occurred in order to work an

unfairness. More specifically, the SAC alleges that CRF was required to seek and obtain approval

from RDO Farms for any and all capital improvements, that it began requesting funding for food

safety capital improvements as early as September 2013, but that CRF was unable to obtain the

approval or the funding for the capital improvements that would have prevented the Listeria

outbreak that is at the heart of this lawsuit. (SAC ¶¶ 61, 63.) These factual allegations give rise to

a reasonable inference that CRF was undercapitalized, in that it was unable to make the capital

expenditures necessary to the safe operation of its business, and that the RDO defendants were

aware of that fact. The SAC also alleges, as part of its breach of contract claim, that CRF failed to

maintain adequate insurance and to name Pictsweet as an additional named insured, thus harming

it. (SAC ¶ 111.) By inference, this allegation, too, suggests that CRF was undercapitalized.

       In addition, the SAC alleges that, while they were aware of CRF’s obligation to defend and

indemnify Pictsweet against its losses arising from the product recalls, the RDO defendants

“abus[ed] their power as owners of CRF and operators of the Pasco facility, including by

dissipating CRF’s assets . . . so as to protect and preserve their own interests and to avoid CRF

having to fulfill its . . . obligations to Pictsweet.” (Id. ¶ 67.) The SAC asserts that, after learning

about the recall, the RDO defendants caused CRF to dissipate its assets by making “distributions

of capital” to the RDO defendants, thereby reducing its own equity by “almost $100 million.” (Id.

¶ 68.) While the RDO defendants dispute both the intent and the effect of the underlying

transaction to which the plaintiff refers, its arguments essentially raise questions of disputed fact

that must be resolved on summary judgment or at trial.




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 24 of 45 PageID #: 3891
                                                                                                   25


       Regarding the second prong of the test, the plaintiff alleges that the purpose of this

distribution of CRF’s assets was “to commit a fraud upon Pictsweet and to cause injury and

damages to Pictsweet” (id. ¶ 69), by rendering CRF unable to satisfy its obligations to Pictsweet.

While the SAC is not a model of clarity, the court finds, at this juncture, that it adequately alleges

claims against the RDO defendants based on a theory that they are alter egos of CRF and liable on

that basis for some of CRF’s alleged wrongdoing.

                       c)    Whether the SAC Adequately Alleges that the RDO
                       Defendants Were Alter Egos of Each Other

       The SAC also alleges that the RDO defendants “were and are alter egos of each other, such

that RDO Farms, RDO North Dakota and RDO Northwest are legally responsible for the liability

of each other.” (Doc. No. 104 ¶ 49.) The SAC alleges very generally that the RDO defendants

“exercised complete dominion over each other,” that none “had a separate mind, will or existence

of its own,” and that they used each other to “work an injustice and perpetrate a fraud.” (Id. ¶¶ 50,

51.) The only actual “facts” offered in support of these assertions are that the RDO defendants

“held themselves out as the same legal entity,” known as “R.D. Offutt Company,” used the same

office, shared a computer server, employed the same Chief Financial Officer and Human

Resources personnel, employed the same “advisors” to obtain and maintain insurance policies,

used the same administrative policies and procedures, and provided employee benefits and pension

plans under the same umbrella entity known as “R.D. Offutt Company.” (Id. ¶ 52.)

       As the defendants point out, however, the SAC does not contain any actual facts showing

that any of the RDO defendants were insufficiently capitalized, failed to observe corporate

formalities or keep corporate records, failed to pay dividends to their investors, were at any time

insolvent, had funds siphoned from them by a dominant shareholder (as distinct from the funds

siphoned from CRF), or operated as a sham or facade. Aside from merely sharing resources and




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 25 of 45 PageID #: 3892
                                                                                                 26


administrative functions, the SAC does not allege that the RDO defendants’ respective officers

and directors failed to function independently. As relevant under Oregon law, for purposes of

piercing RDO Northwest’s corporate veil to reach that entity’s parent corporation(s), the SAC does

not allege that RDO Northwest would be unable to pay a judgment against it. In short, irrespective

of whether the SAC asserts independent claims against any of the RDO defendants, it does not

allege any facts establishing that the RDO defendants operated as a single economic entity in order

to perpetrate some fraud or injustice, for purposes of showing that they are “alter egos of each

other.”

          In that limited respect, the Motion to Dismiss the alter ego claims will be granted. With

respect to the RDO defendants’ argument that they cannot be liable under an alter ego theory for

any damages that may be assessed against CRF, the motion will be denied.

                 2.     Intentional Misrepresentation and Fraudulent Concealment

                        a)      General Legal Principles

          Counts Eight and Nine of the SAC, asserted against “all defendants,” are for intentional

misrepresentation and fraudulent concealment. The claims are premised upon alleged

misrepresentations and fraudulent omissions by CRF, relating both to the transaction with Bybee

and to the alleged concealment or failure to disclose positive Listeria test results at the Pasco

facility. (See Doc. No. 104 ¶¶ 175–204.) To be clear, CRF has not joined in the portion of the RDO

defendants’ Motion to Dismiss seeking dismissal of Counts Eight and Nine.

          The elements of an intentional misrepresentation claim under Tennessee law are “(1) an

intentional misrepresentation of a material fact, (2) knowledge of the representation’s falsity, (3)

an injury caused by reasonable reliance on the representation, and (4) the requirement that the

misrepresentation involve a past or existing fact.” Saltire Indus., Inc. v. Waller, Lansden, Dortch

& Davis, PLLC, 491 F.3d 522, 526 (6th Cir. 2007) (quoting Kincaid v. SouthTrust Bank, 221



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 26 of 45 PageID #: 3893
                                                                                                  27


S.W.3d 32, 40 (Tenn. Ct. App. 2006)). To survive a motion to dismiss, each of these elements

must be pleaded with the particularity required by Rule 9 of the Federal Rules of Civil Procedure.

Id.

       Rule 9 requires the plaintiff “(1) to specify the allegedly fraudulent statements; (2) to

identify the speaker; (3) to plead when and where the statements were made; and (4) to explain

what made the statements fraudulent.” Republic Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d

239, 247 (6th Cir. 2012) (citation omitted). In addition, when a plaintiff pursues fraud claims

against multiple defendants, it typically must make “specific allegations as to each defendant’s

alleged involvement.” N. Port Firefighters’ Pension–Local Option Plan v. Fushi Copperweld,

Inc., 929 F. Supp. 2d 740, 773 (M.D. Tenn. 2013) (Haynes, C.J.). That is, mere “‘group pleading’

. . . fails to meet . . . [Rule] 9(b)’s specificity requirements.” D.E.&J Ltd. P’ship v. Conaway, 284

F. Supp. 2d 719, 730 (E.D. Mich. 2003), aff’d, 133 F. App’x 994 (6th Cir. 2005).

       Fraudulent concealment sounds in fraud and is also subject to Rule 9’s particularity

requirement. PNC Multifamily Capital Inst’l Fund XXVI Ltd. P’ship v. Bluff City Cmty. Dev. Corp.,

387 S.W.3d 525, 551 (Tenn. Ct. App. 2012). The elements of a fraudulent concealment claim

under Tennessee law are

       (1) that [the defendant] concealed or suppressed a material fact, (2) that [the
       defendant] had a duty to disclose that fact to [the plaintiff], (3) that [the defendant]
       intentionally concealed or suppressed that fact with the intent to deceive [the
       plaintiff], (4) that [the plaintiff] was unaware of the fact and would have acted
       differently if it had known about the concealed fact, and (5) that [the plaintiff] was
       damaged as a result of the concealment or suppression of the fact.

Saltire, 491 F.3d at 527 (citing Justice v. Anderson Cty., 955 S.W.2d 613, 616 (Tenn. Ct. App.

1997)). The Tennessee Supreme Court has long emphasized that a claim of fraudulent concealment

will not stand in the absence of an affirmative duty to disclose. See id. at 527–28 (quoting Patten

v. Standard Oil Co. of La., 55 S.W.2d 759, 761 (Tenn. 1933)); see also Chrisman v. Hill Home




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 27 of 45 PageID #: 3894
                                                                                                   28


Dev., Inc., 978 S.W.2d 535, 538–39 (Tenn. 1998) (“The tort of fraudulent concealment is

committed when a party who has a duty to disclose a known fact or condition fails to do so, and

another party reasonably relies upon the resulting misrepresentation, thereby suffering injury.”

(citing Simmons v. Evans, 206 S.W.2d 295, 296 (Tenn. 1947)) (emphasis added).

       Such a duty to disclose arises only in three circumstances:

       1. Where there is a previous definite fiduciary relation between the parties.

       2. Where it appears one or each of the parties to the contract expressly reposes a
       trust and confidence in the other.

       3. Where the contract or transaction is intrinsically fiduciary and calls for perfect
       good faith. The contract of insurance is an example of this class.

Id. at 528 (quoting Patten, 55 S.W.2d at 761).

                       b)    Intentional Misrepresentation Claim Against RDO
                       Defendants

       In addition to seeking dismissal of the misrepresentation claim on the grounds that they

were not CRF’s alter egos, which is addressed above, the RDO defendants argue that the SAC fails

to state a direct claim against them because the SAC does not allege actual false statements by any

of the RDO defendants, at least not with the particularity required by Rule 9.

       In response, the plaintiff insists that it has alleged that Pictsweet “consented to Bybee’s

assignment of Pictsweet’s contracts to CRF and RDO Northwest based on CRF’s, RDO

Northwest’s and/or RDO Farm’s oral and written assurances that Pictsweet also would be going

into business with RDO Farms and RDO Northwest.” (Doc. No. 124, at 12–13 (quoting Doc. No.

104 ¶ 176).) Such general allegations are not sufficiently particular to satisfy Rule 9. The plaintiff

has not identified the actual content of the allegedly fraudulent statements, the speaker, when or

where the statements were made, or what made the statements fraudulent. See Republic Bank, 683

F.3d at 247.




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 28 of 45 PageID #: 3895
                                                                                                   29


       The plaintiff also asserts that it has clearly alleged that Kevin Sund made alleged

misrepresentations “at the direction and approval of Martin Myers, who is the General Manager

of the Western Region of RDO Farms and owner of RDO Northwest” and, therefore, has

“expressly attributed” Sund’s statements to the RDO defendants, as Sund was “acting on behalf

of” RDO Farms and RDO Northwest.” (Doc. No. 124, at 13.) 7 While the court accepts, for now,

that the plaintiff has adequately alleged an alter ego relationship between CRF and its parent

corporations, the plaintiff has not otherwise alleged facts showing that Sund, a CRF employee,

was acting as an agent of the other defendants. 8

       In short, the plaintiff does not allege sufficiently particularized facts to state a direct-

liability claim for intentional misrepresentation against the RDO defendants. Insofar as the plaintiff

intends to state a direct misrepresentation claim against the RDO defendants, as opposed to a claim

based on their status as alter egos of CRF, such a claim is subject to dismissal, and the defendants’

motion will be granted in that respect.

                       c)      Fraudulent Concealment

       Pictsweet’s    fraudulent    concealment     claim   (asserted    as   both   an   intentional

misrepresentation claim under Count Eight and as a fraudulent concealment claim under Count

Nine) is based primarily on CRF’s failure to disclose to Pictsweet the positive Listeria tests and

PCT scores above 9 and its “delivery protocol.” (Doc. No. 104 ¶¶ 178–80, 195.) The RDO

defendants argue that the SAC fails to state a fraudulent concealment claim directly against any of



       7
         RDO North Dakota, the holding company, was not formed until 2016 and therefore was
not in existence at the time of these alleged misrepresentations. (See Doc. No. 104 ¶ 3.)
       8
          Because CRF has not moved for dismissal of the intentional misrepresentation claim
against it, and the plaintiff alleges other misrepresentation claims against CRF directly, the court
does not feel it necessary, at this juncture, to address whether these alleged misrepresentations by
Kevin Sund actually qualify as false statements of fact.



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 29 of 45 PageID #: 3896
                                                                                                  30


them, because Pictsweet has not shown that any of them owed a legal duty to make any disclosures

to it.

         The court agrees. Pictsweet alleges that “[t]he 2009 Supply Agreement (as modified by

CRF’s Continuing Guaranty), the Green Peas Purchase Orders and the Green Beans Purchase

Orders constitute valid and enforceable contracts between Pictsweet and CRF.” (Doc. No. 104 ¶

107.) Although the SAC asserts that Pictsweet “reposed trust and confidence in . . . RDO Northwest

and RDO Farms” (Doc. No. 104 ¶ 182), it does not allege facts remotely suggesting the existence

of a fiduciary relationship between Pictsweet and the RDO defendants, an inherently fiduciary

transaction between them, or even a contractual relationship—much less one that would justify the

reposing of such trust and confidence. As a result, Pictsweet cannot show that the RDO defendants

had a duty to disclose to it a known fact or condition, a necessary element of its fraudulent

concealment claim against them directly. Chrisman, 978 S.W.2d at 538–39.

         Thus, to the extent the SAC is attempting to state a direct claim for fraudulent concealment

against the RDO defendants, as opposed to a claim based on their status as alter egos of CRF, such

a claim is subject to dismissal, and the defendants’ motion will be granted in that respect.

                3.      Trade Libel

         All of the defendants, including CRF, contend that the trade libel claim should be dismissed

because it is barred by the one-year statute of limitations and Tennessee’s economic loss doctrine

and because the SAC fails to allege sufficient facts to state a claim for trade libel under Rule

12(b)(6). Because the court finds that the SAC fails to state a colorable claim for trade libel, this

claim will be dismissed as to all defendants. 9



         9
          The court does not reach the defendants’ arguments that the claim is barred by the statute
of limitations or the economic-loss doctrine.



  Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 30 of 45 PageID #: 3897
                                                                                                  31


       Libel is written defamation. Quality Auto Parts Co. v. Bluff City Buick Co., 876 S.W.2d

818, 820 (Tenn. 1994). Assuming Tennessee courts would recognize a claim for trade libel in the

first place, such a claim, “like a claim for defamation, . . . must be based on a false statement.”

McCord v. HCA Health Servs. of Tenn., Inc., No. M2014-00142-COA-R3-CV, 2015 WL 1914634,

at *8 n.18 (Tenn. Ct. App. Apr. 27, 2015) (citing Moore Constr. Co. v. Story Eng’g Co., No.

01A01-9606-CV-00267, 1998 WL 382198, at *4 (Tenn. Ct. App. July 10, 1998)); see also Seaton

v. Trip Advisor LLC, 728 F.3d 592, 602 (6th Cir. 2013) (“To the extent that Tennessee common

law recognizes trade libel and injurious falsehood as causes of action, such claims require proof of

the publication of a false statement of fact.”). In addition, a trade libel/disparagement claim

“requires a company to make false, derogatory, or disparaging communications about a

competitor’s product.” S. Bertram, Inc. v. Citizens Ins. Co. of Am., 657 F. App’x 477, 481 (6th

Cir. 2016) (citations omitted) (emphasis in original); see also Travelers Prop. Cas. Co. of Am. v.

Hillerich & Bradsby Co., 598 F.3d 257, 269 (6th Cir. 2010) (stating that, under Kentucky law, to

prove disparagement/trade libel, the plaintiff must show that the defendant “publishe[d] a false

statement that disparages ‘the quality of [plaintiff’s] land, chattels or intangible things” (quoting

Kenney v. Hanger Prosthetics & Orthotics, Inc., 269 S.W.3d 866, 873 (Ky. Ct. App. 2007))).

       The SAC does not allege that CRF made any statements about Pictsweet’s product; rather,

Pictsweet alleges only that, sometime in 2016, after the investigation by the CDC and FDA, CRF

“issued a series of voluntary nationwide recalls of its frozen vegetable products.” (Doc. No. 104 ¶

88.) The first recall involved only eleven products, none of which “related to Pictsweet.” (Id.)

However, the second expanded recall “impacted 432 products and included Pictsweet products.”

(Id.) CRF allegedly knew that, “once it issued its recall, Pictsweet would be obligated to issue its

own recall, which would communicate to Pictsweet’s customers that the product Pictsweet had




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 31 of 45 PageID #: 3898
                                                                                                 32


delivered was contaminated and not merchantable.” (Id.) In other words, it was Pictsweet’s own

recall that communicated to its consumers false and disparaging information about Pictsweet’s

products, not CRF’s recall. CRF’s recall, necessary or not, was only about its own product. Accord

S. Bertram, Inc., 657 F. App’x at 481 (“Bertram insists that its publication of the FDA’s recall

notice is the requisite false statement, but that argument misunderstands the nature of a

disparagement claim. The recall notice is a true statement about Bertram’s own product, not a false

or disparaging statement about Eden Foods’ products, and so it cannot serve as the basis for a

disparagement claim.”); see also Duramax Marine LLC v. Travelers Indem. Co. of Ill., 107 F.

App’x 465, 466 (6th Cir. 2004) (applying Ohio law and holding that statements about a company’s

own products, even when false, cannot be the basis for libel, slander, or disparagement claims).

       The mere fact of a recall does not establish that the defendant made false assertions of fact

that a particular product was dangerous or contaminated. Moreover, the SAC does not contain any

factual allegations showing that the recall mentioned Pictsweet at all. In the absence of more

specific allegations regarding actual false statement(s) concerning Pictsweet’s products, the court

cannot find that the SAC states a claim for trade libel based on CRF’s product recall.

       The plaintiff’s conclusory assertions that its products were disparaged by CRF’s voluntary

recall amount to no more than the “legal conclusions” and “[t]hreadbare recitals of the elements

of a cause of action” that do not satisfy the plaintiff’s obligation to plead “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678–79. The trade libel claim will be dismissed, as to all defendants,

for failure to state a claim for which relief may be granted.




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 32 of 45 PageID #: 3899
                                                                                                 33




               4.      Lanham Act Claim

       In support of its Lanham Act claim, Pictsweet asserts that, “[a]s a result of expanding the

initial recall of 11 products to 432 products, CRF made statements that necessarily would be

understood to disparage the quality of Pictsweet’s products,” that the statements were “made to

persons other than Pictsweet and were untrue,” that CRF “knew or should have known that

Pictsweet’s customers and other persons might act in reliance on those statements,” thus causing

damages to Pictsweet, all in violation of 15 U.S.C. § 1125(a). (Doc. No. 104 ¶¶ 220–26.) As

indicated above, Pictsweet has not identified the actual language of the recall.

       The Lanham Act provision to which the plaintiff appears to refer states, in relevant part, as

follows:

       Any person who, on or in connection with any goods or services . . . uses in
       commerce any . . . false or misleading description of fact, or false or misleading
       representation of fact, which—

       ...

       (B) in commercial advertising or promotion, misrepresents the nature,
       characteristics, qualities, or geographic origin of his or her or another person’s
       goods, services, or commercial activities,

       shall be liable in a civil action by any person who believes that he or she is or is
       likely to be damaged by such act.

15 U.S.C. § 1125(a)(1)(B) (emphasis added). Section 1125(a)(1)(B) “provides the basis for what

are generally known as ‘false advertising,’ ‘trade libel,’ and ‘product disparagement’ claims.”

Zenith Elecs. Corp. v. Exzec, Inc., 182 F.3d 1340, 1347–48 (Fed. Cir. 1999) (citing 4 J. Thomas

McCarthy, McCarthy on Trademarks and Unfair Competition (“McCarthy”) § 27:10, at 27–19 to

27–20 (4th ed. 1998)); see also Jae Enters., Inc. v. Oxgord Inc., No. 5:15-CV-228-TBR, 2016 WL




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 33 of 45 PageID #: 3900
                                                                                                34


865328, at *5 (W.D. Ky. Mar. 2, 2016); Veteran Med. Products, Inc. v. Bionix Dev. Corp., No.

1:05-CV-655, 2009 WL 891724, at *5 (W.D. Mich. Mar. 31, 2009).

       As noted in McCarthy, when this provision of the Lanham Act was passed in 1988 as part

of the Trademark Law Revision Act, due to concerns about potential impingement on speech

protected by the First Amendment, it expressly limited the claims created by the new language to

those premised on “commercial advertising or promotion.” See McCarthy § 27:95 (“The House

Committee had serious concerns about how this new federal remedy would impinge on free speech

protected by the First Amendment and agreed to this expansion of § 43(a) only after § 43(a) was

restricted to ‘commercial advertising or promotion’ concerning misrepresentations of ‘fact.’”

(quoting 15 U.S.C.A. § 1125(a)(1)(B))); see also Jae Enters., 2016 WL865328, at *7 (considering

whether the speech at issue met the definition of “a commercial advertising or promotion” for

purposes of stating a § 1125(a)(1)(B) product disparagement claim).

       The defendants argue that the Lanham Act claim fails precisely because Pictsweet “fails to

plead that CRF made a statement for commercial advertising or promotion.” (Doc. No. 111-1, at

28.) Instead, by recalling its own products out of “contamination concerns,” it “did the opposite.”

(Id. (emphasis in original).) They argue that this claim should be dismissed because it is not the

kind of claim that the Lanham Act was intended to address. (Id. (citing CMH Mfg., Inc. v. U.S.

GreenFiber, LLC, No. 3:12-3273, 2013 WL 3324292, at *3 (E.D. Tenn. July 1, 2013)).) 10

       In response, the plaintiff argues that it may be “reasonably inferred” from the SAC that the

recall notice was for “commercial advertising or promotion” purposes and, further, that the Sixth

Circuit has “previously affirmed the validity of claims for false advertising based on a recall



       10
        The defendants also argue that the claim is barred by the statute of limitations or the
economic-loss doctrine. The court does not reach these arguments.



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 34 of 45 PageID #: 3901
                                                                                                      35


notice.” (Doc. No. 124, at 24–25 (citing Innovation Ventures, LLC v. N.V.E., Inc., 694 F.3d 723

(6th Cir. 2012)).) It asserts, broadly, that it has pleaded “facts plausibly establishing that the recall

notice was equivalent to an advertisement.” (Id. at 25.)

        In Innovation Ventures, the “recall” was not remotely analogous to the one at issue in this

case. There, the plaintiff, the manufacturer of the “5-hour ENERGY” energy shot, brought suit

against N.V.E., the creator of the “6 Hour POWER” energy shot, asserting claims for trademark

infringement in violation of the Lanham Act. Innovation Ventures, 694 F.3d at 726–27. However,

prior to bringing this lawsuit, the same plaintiff had been involved in two separate lawsuits against

two entirely different energy-shot manufacturers concerning products labeled “6 Hour Energy

Shot” and “6 Hour ENERGY!” Id. at 733. In the suit against the manufacturer of the “6 Hour

Energy Shot,” the district court had granted the plaintiff’s motion for preliminary injunction and

issued a “recall order enjoining the sale of ‘6 Hour Energy Shot,”‘ based on the plaintiff’s trade

dress claim, but not its trademark infringement claim. Id. at 734. The plaintiff did not believe the

court’s recall order was widely enough distributed by the manufacturer of that product, so it “took

it upon itself to send an additional recall notice . . . to 110,000 convenience stores and truck stops

and to place a notice in retailer magazines.” Id. It was the language of the plaintiff’s “recall notice”

concerning a product manufactured by another competitor and distributed in the wake of the earlier

suit that formed the basis for N.V.E.’s counterclaim in Innovation Ventures.

        The recall notice, which is quoted in full in the Sixth Circuit’s opinion, referenced a “‘6

HOUR’ SHOT,” gave notice that the plaintiff had “won a decision against a ‘6 Hour’ energy shot,”

and directed recipients of the “recall” that, if they had “any of the ‘6 Hour’ energy shots” in their

possession, they should contact the product’s manufacturer or distributor to “return the product

immediately,” but should not return any “5-HOUR ENERGY®.” Id. The notice did not expressly




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 35 of 45 PageID #: 3902
                                                                                                  36


identify the manufacturer of the shot against which the plaintiff had won a decision or acknowledge

that there were multiple similarly named “6 Hour” energy shots on the market. The defendant in

Innovation Ventures, N.V.E., asserted that the recall notice distributed by the plaintiff constituted

false advertising in violation of § 1125(a)’s prohibition against “us[ing] in commerce any word,

term, name, symbol, or device . . . which . . . in commercial advertising or promotion,

misrepresents the nature, characteristics, qualities, or geographic origin of his or her or another

person’s goods, services, or commercial activities.” Innovation Ventures, 694 F.3d at 735 (quoting

15 U.S.C. § 1125(a)(1)(B)) (emphasis added).

       In addressing this counterclaim, the Sixth Circuit noted that “[l]iability arises” under this

provision “if the commercial message or statement is either (1) literally false or (2) literally true

or ambiguous, but has the tendency to deceive customers.” Id. (quoting Novartis Consumer Health,

Inc. v. Johnson & Johnson–Merck Consumer Pharm. Co., 290 F.3d 578, 586 (3d Cir. 2002))

(emphasis added). Because there was no dispute in that case that the notice constituted

“commercial advertising or promotion,” the court focused its attention on whether the message

was either false or misleading.

       The same is not true in this case. The plaintiff here, first, has not actually shown that CRF

issued a recall notice that was either literally false or misleading, about either its own product or

Pictsweet’s, largely because Pictsweet has never identified the recall language to which it objects.

More importantly, however, for purposes of the Motion to Dismiss, the court finds that the recall

issued here—in response to an investigation by the CDC and FDA and which, as alleged by the

SAC, concerned only CRF’s products—clearly did not constitute commercial advertising or

promotion of CRF’s product but instead recalled it. Even if the court assumes that the recall was

“misleading,” insofar as it allegedly extended to products of its own that CRF actually knew were




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 36 of 45 PageID #: 3903
                                                                                                    37


not contaminated, this is simply “not the kind of misrepresentation prohibited by the [Lanham]

Act.” CMH Mfg., Inc. v. U.S. GreenFiber, LLC, No. 3:12-273, 2013 WL 3324292, at *2 (E.D.

Tenn. July 1, 2013); see id. (dismissing Lanham Act claim where the plaintiff did not allege that

the defendant “misrepresented the nature, characteristics, qualities or origins” of its product but

instead alleged that it “misrepresented the federal regulations governing how [its product] should

be installed”).

        The Lanham Act false advertising/product disparagement claim will be dismissed as to all

defendants for failure to state a claim for which relief may be granted.

                  5.   Tennessee Consumer Protection Act

        The Tennessee Consumer Protection Act of 1977 (“TCPA”), Tenn. Code Ann. §§ 47-18-

101 through -116, expressly provides that it is to be “liberally construed” “[t]o protect consumers

and legitimate business enterprises from those who engage in unfair or deceptive acts or practices

in the conduct of any trade or commerce in part or wholly within this state.” Id. § 47-18-102(2).

The statute provides a non-exclusive list of fifty-two practices that are “declared to be unlawful,”

id. § 47-18-104(b), including, as relevant here, “[r]epresenting that goods or services are of a

particular standard, quality or grade, or that goods are of a particular style or model, if they are of

another,” and “[d]isparaging the goods, services or business of another by false or misleading

representations of fact,” id. § 47-18-104(b)(7) & (8).

        The Tennessee Court of Appeals has stated that

        [t]he scope of the TCPA is much broader than that of common-law fraud. Under
        the TCPA, a consumer can obtain recovery without having to meet the burden of
        proof that is required in common-law fraud cases, and the numerous defenses that
        are available to the defendant in a common-law fraud case are simply not available
        to the defendant in a TCPA case. Misrepresentations that would not be actionable
        as common-law fraud may nevertheless be actionable under . . . the TCPA. Claims
        under the TCPA are not limited to misrepresentations that are fraudulent or willful.




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 37 of 45 PageID #: 3904
                                                                                                 38


       Instead, the TCPA applies to any act or practice that is unfair or deceptive to
       consumers.

Tucker v. Sierra Builders, 180 S.W.3d 109, 115 (Tenn. Ct. App. 2005) (internal citations omitted).

At the same time, somewhat confusingly, Tennessee courts have also recognized that, at least

where TCPA claims are premised upon intentional misrepresentations and fraudulent

concealment, they must be pleaded with the particularity required by Rule 9 of the applicable

procedural rules. See, e.g., Harvey v. Ford Motor Credit Co., 8 S.W.3d 273, 275 (Tenn. Ct. App.

1999) (“This Court has applied Rule 9.02 to claims under the T.C.P.A.”); see also Davis v.

McGuigan, 325 S.W.3d 149, 174 (Tenn. 2010) (Koch, J., dissenting) (citing Harvey, 8 S.W.3d at

275 (Tenn. Ct. App. 1999); Humphries v. West End Terrace, Inc., 795 S.W.2d 128, 132 (Tenn. Ct.

App. 1990)); Walker v. Frontier Leasing Corp., No. E2009-01445-COA-R3-CV, 2010 WL

1221413, at *5 (Tenn. Ct. App. Mar. 30, 2010).

       A “deceptive” act or practice under the Act is “‘one that causes or tends to cause a

consumer to believe what is false or that misleads or tends to mislead a consumer as a matter of

fact.’” Audio Visual Artistry v. Tanzer, 403 S.W.3d 789, 810 (Tenn. Ct. App. 2012) (quoting

Tucker, 180 S.W.3d at 116). An act or practice may be deemed “unfair” if it “‘causes or is likely

to cause substantial injury to consumers which is not reasonably avoidable by consumers

themselves and not outweighed by countervailing benefits to consumers or to competition.’” Id.

(quoting Tucker, 180 S.W.3d at 116–17). In order to recover under the TCPA, a plaintiff must

prove that: (1) the defendant engaged in an unfair or deceptive act; and (2) the defendant’s conduct

caused an ascertainable loss of money or property. Id. As to the second element, “the alleged

‘unfair or deceptive act or practice’ must in fact cause the damages of which plaintiff complains.”

White v. Early, 211 S.W.3d 723, 743 (Tenn. Ct. App. 2006).




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 38 of 45 PageID #: 3905
                                                                                                  39


       Pictsweet’s TCPA claim is premised upon allegations that the “defendants,” collectively,

(1) represented that the goods CRF sold to Pictsweet “had characteristics they did not have” when

they “falsely represent[ed] to Pictsweet, regulators and the public” that the frozen products it sold

to Pictsweet were contaminated by Listeria and subject to recall, despite actual knowledge that at

least some of the products in question were not contaminated; (2) represented that CRF had an

affiliation or connection with RDO Farms and/or RDO Northwest that the defendants “later

disclaimed”; (3) disparaged Pictsweet and its products by “false and misleading representations

that the frozen green peas and green beans marketed by Pictsweet were contaminated by [Listeria]

and subject to recall”; and (4) represented that the products sold to Pictsweet were wholesome and

fit for human consumption when they knew, prior to delivery, that some of the products were

contaminated by Listeria. (Doc. No. 104 ¶ 236.)

       Pictsweet’s theory is that the RDO defendants are liable for CRF’s actions based on their

being alter egos of CRF; based on their being CRF’s parent company, holding company, and

majority holder; and that they “acted in a concerted effort to take the actions violating the TCPA.”

(Doc. No. 104 ¶¶ 238–39, 241.) The defendants move for dismissal of this claim altogether on the

grounds that it is barred by the statute of limitations and the economic loss doctrine and that the

SAC fails to state a TCPA claim for which relief may be granted.

                       a)      Statute of Limitations

       Actions to enforce the TCPA are subject to a one-year statute of limitations, which begins

to run upon “a person’s discovery of the unlawful act or practice” upon which the action is

premised. Tenn. Code Ann. § 47-18-110. Under this “discovery rule,” “[a] cause of action under

the TCPA ‘accrues when the action giving rise to the claim is discovered.’” Almanza v. Baird Tree

Serv. Co., No. 3:10-CV-311, 2012 WL 4758276, at *7 (E.D. Tenn. Oct. 5, 2012) (quoting

Heatherly v. Merrimack Mut. Fire Ins. Co., 43 S.W.3d 911, 916 (Tenn. Ct. App. 2000)). That is,



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 39 of 45 PageID #: 3906
                                                                                                   40


the “cause of action accrues when the plaintiff knows or in the exercise of reasonable care and

diligence should know that an injury has been sustained as a result of wrongful or tortious conduct

by the defendant.” Id. (quoting John Kohl & Co. v. Dearborn & Ewing, 977 S.W.2d 528, 532

(Tenn. 1998)). “Although the determination of the time when a plaintiff discovers or reasonably

should have discovered a cause of action is typically a question of fact, accrual can be a question

of law for the court when undisputed evidence can lead to only one conclusion.” Best Choice

Roofing & Home Improvement, Inc. v. Best Choice Roofing Savannah, LLC, 446 F. Supp. 3d 258,

274 (M.D. Tenn. 2020) (Campbell, J.) (citing Montesi v. Nationwide Mut. Ins. Co., 970 F. Supp.

2d 784, 789–90 (W.D. Tenn. 2013)).

       The defendants assert that, insofar as Pictsweet’s TCPA claim is premised upon CRF’s

2016 recall, which “disparaged” Pictsweet’s products, despite the defendants’ actual knowledge

that some of the products sold to Pictsweet and later recalled were not actually contaminated with

Listeria, any such claim expired in 2017, well before this lawsuit was originally filed in 2018. 11 In

response, Pictsweet points out that its TCPA claim is not based on the recall per se, but on its

allegation that the defendants’ recall notice “knowingly misrepresented that Pictsweet’s products

were contaminated with [Listeria].” (Doc. No. 125, at 26.) The plaintiff claims not to have learned

about that “misrepresentation” until March 2018, during the course of discovery in Coffelt.

Likewise, insofar as its claim is premised upon CRF’s selling it adulterated products, Pictsweet

alleges that it did not know until March 2018 that CRF knowingly sold it products that were

contaminated and not fit for human consumption.



       11
           The RDO defendants represent that CRF and Pictsweet entered a tolling agreement that
preserved claims that existed as of the date of the tolling agreement, September 11, 2017, but that
these three claims expired in May 2017 and were already time-barred when the parties executed
the tolling agreement.



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 40 of 45 PageID #: 3907
                                                                                                   41


       Based on the plaintiff’s allegations about when it reasonably discovered CRF’s deceptive

conduct, the court cannot conclude that the TCPA claim is time-barred, insofar as it relates to either

the contaminated products or unnecessary recall of non-contaminated product are time-barred.

                       b)      The Economic Loss Doctrine

       Broadly speaking, Tennessee has recognized the economic loss doctrine in the products

liability context, holding that the rule “precludes recovery in tort when a product damages itself

without causing personal injury or damage to other property.” Lincoln Gen. Ins. Co. v. Detroit

Diesel Corp., 293 S.W.3d 487, 489 (Tenn. 2009).

       Regarding the defendants’ arguments that the TCPA claim and other claims are barred by

the economic loss doctrine, the court notes only that the defendants do not supply any authority

for the dismissal of intentional torts under the economic loss doctrine. In addition, another judge

of this district has held that the economic loss doctrine does not bar claims under the TCPA. See

Tungate v. Volvo Trucks of N. Am., LLC, No. 3:09-0579, 2009 WL 4249200, at *2 (M.D. Tenn.

Nov. 24, 2009) (Haynes, J.); see also Carbon Processing & Reclamation, LLC v. Valero Mktg. &

Supply Co., 694 F. Supp. 2d 888, 907–08 (W.D. Tenn. 2010) (noting generally that “Tennessee

courts have not applied the economic loss doctrine to preclude all tort claims involving the sale of

goods” and that “[o]ne district court applying Tennessee law has observed that other jurisdictions

have not barred claims for intentional torts generally under the economic loss doctrine”), on

reconsideration in other part, No. 09-2127-STA, 2010 WL 3925261 (W.D. Tenn. Sept. 29, 2010);

see also Metro. Gov’t. v. Affiliated Computer Servs., Inc., No. 3:07cv0080, 2008 WL 11393151,

at *9 (M.D. Tenn. July 17, 2008) (Wiseman, S.J.) (“While the economic-loss doctrine remains

difficult to pin down, it is relatively clear that, in Tennessee, damages arising from intentional

fraud that falls outside the boundaries of a contract . . . are not precluded by the economic-loss

doctrine.”); N5ZX Aviation, Inc. v. Bell, No. 3-11-0674, 2011 WL 5520973, at *4 (M.D. Tenn.



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 41 of 45 PageID #: 3908
                                                                                                  42


Nov. 14, 2011) (“The Economic Loss Doctrine does not bar claims based upon . . . fraud . . . .”

(citation omitted)).

       In the absence of compelling authority to the contrary, the court will not dismiss the

plaintiff’s TCPA claim based on application of the economic loss doctrine.

                       c)      Failure to State a Claim

       The defendants move for dismissal of the TCPA claim insofar as it is premised upon the

issuance of a recall, arguing that CRF’s voluntary recall is specifically authorized by federal

regulation, 21 C.F.R. § 7.46, and that the TCPA expressly provides that it does not apply to “[a]cts

or transactions required or specifically authorized under the laws administered by, or rules and

regulations promulgated by, any regulatory bodies or officers acting under the authority of this

state or of the United States.” Tenn. Code Ann. § 47-18-111(a)(1). (See Doc. No. 111-1, at 28.)

       The plaintiff points out, in response, first, that only part of its TCPA claim is based on the

recall. Second, it argues that, in any event, the party seeking to apply the exemption has the burden

of proving that it applies, Tenn. Code Ann. § 47-18-111(b), and, regardless of whether federal

regulation authorizes recalls, it does not authorize misrepresentations in recall notices about the

quality or characteristics of recalled products.

       As previously indicated, the plaintiff has never actually identified the misrepresentations

in the recall, beyond asserting in a conclusory fashion that the recall included products that CRF

actually knew were not contaminated. Even assuming that that fact is true, it does not establish a

false or misleading statement in the recall. Regardless, and again assuming that the recall contained

false representations about the contamination of CRF products that were not actually




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 42 of 45 PageID #: 3909
                                                                                                  43


contaminated, 12 the court finds that the issuance of a recall involving a company’s own products,

which does not mention another manufacturer’s products, falls within the scope of § 47-18-

111(a)(1) and is not the type of statement that can be the subject of a TCPA claim.

       Moreover, insofar as the TCPA claim is premised upon false representations in the recall

about Pictsweet, although Pictsweet states in its Response to the Motion to Dismiss that the SAC

“alleges that Defendants’ recall notice knowingly misrepresented that Pictsweet’s products were

contaminated with [Listeria]” (Doc. No. 124, at 26 (citing Doc. No. 104 ¶ 236)), the SAC does not

make any such allegation. In Paragraph 236 of the SAC, Pictsweet alleges that CRF falsely

represented that “the frozen green peas and green beans supplied by CRF to Pictsweet were

contaminated with [Listeria] and subject to recall.” (Doc. No. 104 ¶ 236.) In the fact section of the

SAC, Pictsweet alleges only that CRF knew that, once it recalled its own products, Pictsweet

would be obligated to issue its own recall of its products containing CRF’s products, and it was

this action—Pictsweet’s own recall—that had the effect of “communicat[ing] to Pictsweet’s

customers that the product Pictsweet had delivered was contaminated and not merchantable.”

(Doc. No. 104 ¶ 88.)

       In sum, insofar as the TCPA claim is premised upon CRF’s recall, it is subject to dismissal

for failure to state a claim for which relief may be granted.

                       d)      Failure to State a Claim Against RDO Defendants

       The RDO defendants do not seek dismissal for failure to state a claim of the remainder of

Pictsweet’s TCPA claim—related to CRF’s alleged misrepresentations regarding its affiliation

with the RDO defendants and CRF’s knowing provision of contaminated and adulterated products



       12
           As the defendants point out, Pictsweet utterly fails to explain why CRF would
intentionally recall products that it knew were not actually or potentially contaminated.



 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 43 of 45 PageID #: 3910
                                                                                                     44


to Pictsweet while representing that they were wholesome and fit for human consumption. The

RDO defendants do, however, argue that this claim should be dismissed insofar as it is asserted

directly against the RDO defendants.

       The court will not address again the RDO defendants’ alter ego arguments. However, the

court finds that, insofar as Pictsweet is attempting to state a claim directly against the RDO

defendants based on the SAC’s conclusory assertions that the defendants are liable for CRF’s

actions because they were CRF’s parent company, holding company, and majority holder, and that

they “acted in a concerted effort to take the actions violating the TCPA” (Doc. No. 104 ¶¶ 238–

39, 241), the effort fails. As discussed in the context of the alter ego claims, merely being the

parent company does not make the parent liable for the acts of a subsidiary. See Corrigan v. U.S.

Steel Corp., 478 F.3d 718, 724 (6th Cir. 2007) (“A parent corporation generally is not liable for

the acts of its subsidiary, even if its subsidiary is wholly owned.” (citing United States v. Bestfoods,

524 U.S. 51, 61 (1998)). Insofar as the plaintiff intends to assert a TCPA claim directly against the

RDO defendants based on Kevin Sund’s alleged misrepresentations, the claim fails for the same

reasons that the intentional misrepresentation claim against them fails: the plaintiff provides no

basis for a finding that Sund acted as the agent of any other defendant.

       While there remains an open question as to the RDO defendants’ alter ego liability for

CRF’s alleged violation of the TCPA, to the extent these defendants seek dismissal of the TCPA

claim asserted directly against them, the motion will be granted.

IV.    CONCLUSION

       For the reasons set forth herein, the plaintiff’s Motion to Strike will be denied, and the

Motion to Dismiss will be granted in part and denied in part.




 Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 44 of 45 PageID #: 3911
                                                                          45


    An appropriate Order is filed herewith.




                                         ALETA A. TRAUGER
                                         United States District Judge




Case 3:19-cv-00722 Document 157 Filed 09/03/21 Page 45 of 45 PageID #: 3912
